MADDOX, Justice (dissenting).
I adhere to the views I expressed in Brown v. Andrews, 288 Ala. 111, 257 So.2d 356.
*704The contingent remainder interest was an interest which was conveyed for the purpose of hindering, delaying or defrauding creditors and I think Title 20, § 7, Code, states such a conveyance is void. I also think this interest had some value. Until the Legislature has an opportunity to express itself in view of the interpretation given Title 20, § 7 by Brown v. Andrews, I must respectfully dissent.
HEFLIN, C. J., concurs in dissent.